Citation Nr: 1743497	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer earlier than May 3, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At issue is whether the Veteran is entitled to service connection for prostate cancer earlier than May 3, 2011.  When the Veteran perfected his substantive appeal in December 2013, the Veteran indicated that he did not desire a hearing before the Board.  In January 2014 however, the Veteran's representative indicated that the Veteran desired a Travel Board hearing.  As such, this matter must be remanded in order to accommodate the Veteran's desire for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing, and, after the hearing in accordance with 38 C.F.R. § 20.704 in the order that the request was received.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




